            Case 2:19-cv-12851 Document 1 Filed 09/27/19 Page 1 of 23



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

* * * * * * * * * * * * * * * * * *. * * * * * * * * * * * * * * * * * *. * * *
KEVIN DOYLE,                      *
                                  *
          Plaintiff,              * CASE NO:
                                  *
  v.                              * COMPLAINT
                                  *
3M COMPANY and AEARO              *
TECHNOLOGIES LLC                  * Jury Trial Demanded
                                  *
          Defendants              *
                                  *
* * * * * * * * * * * * * * * * * *. * * * * * * * * * * * * * * * * * *. * * *




                           COMPLAINT AND JURY DEMAND


       Plaintiff, Kevin Doyle, tenders the following Complaint and Jury Demand against

Defendants, 3M Company and Aearo Technologies LLC (collectively “Defendants”) for

compensatory and punitive damages, equitable relief, and such other relief deemed just and

proper, arising from the injuries to Plaintiff as a direct and proximate result of Defendants’

designing, developing, testing, assembling, manufacturing, packaging, labeling, preparing,

distributing, marketing, supplying, warranting and/or selling dual-ended Combat Arms™

Earplugs (Version 2 CAEv2) (hereinafter “Combat Arms™ Earplugs”), a defective device.

Plaintiff brings the action, and alleges the following, based on information and belief, the

investigation of counsel, and personal knowledge:
             Case 2:19-cv-12851 Document 1 Filed 09/27/19 Page 2 of 23



                                  NATURE OF THE ACTION


       1.       This case arises from a defective earplug manufactured by Defendants and sold to

the United States military for use by American soldiers both at home and abroad, in training and

in conflicts and when stationed outside the United States.            Plaintiff was issued a set of

Defendants’ defective dual-ended Combat Arms™ Earplugs (Version 2 CAEv2) in or about

2004. Plaintiff used the earplugs as instructed during training and when deployed abroad and, as

a result of the defective condition, now suffers from tinnitus and hearing loss.

       2.       Defendants knew the earplugs were defective and possessed this knowledge prior

to the selling these earplugs. In an effort to qualify for a multi-million dollar per-year contract

with the United States, Defendants falsified test results and misrepresented the performance

specifications of the Combat Arms™ Earplugs.



                                             PARTIES

       3.      Plaintiff Kevin Doyle, is a citizen and resident of New Orleans (Orleans

Parish), Louisiana.

       4.      Plaintiff enlisted in the Armed Services of the United State, and was issued and

        used the defective Combat Arms™ Earplugs beginning in or about 2003 until

        approximately 2010.

       5.        Defendant 3M Company (“3M”) is a Delaware corporation with its principal

place of business at 3M Center, St. Paul, Minnesota 55144.           Defendant 3M is a citizen of

Delaware and/or Minnesota.

       6.        Defendant Aearo Technologies LLC, (“Aearo”) is a limited liability company

formed in Delaware with its principal place of business at 5457 W. 79th Street, Indianapolis,

Indiana 46268. Defendant Aearo is a citizen of Delaware and/or Indiana.
              Case 2:19-cv-12851 Document 1 Filed 09/27/19 Page 3 of 23



        7.      Among other things, Defendants are in the business of designing, manufacturing,

marketing, and selling worker safety products, including hearing protection products, including

the dual-ended Combat Arms™ Earplugs.

        8.      Defendants do business in every state, including Louisiana, by advertising,

promoting, marketing, distributing, and selling of Combat Arms™ Earplugs.

        9.        At all relevant times, Defendants were engaged in the business of developing,

designing, licensing, manufacturing, distributing, selling, marketing, and/or introducing into

interstate commerce throughout the United States, either directly or through third parties,

subsidiaries or related entities, the Combat Arms™ Earplugs.



                                    JURISDICTION & VENUE



        10.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(a)(1) as

there is complete diversity between Plaintiff and Defendants, and the amount in controversy

exceeds $75,000, exclusive of costs and interest.

        11.     This Court has personal jurisdiction over Defendants because they regularly

conduct business in Louisiana, and have sufficient minimum contacts with Louisiana. Defendant

intentionally availed themselves of this jurisdiction by marketing and selling products, including

Combat Arms™ Earplugs; have registered agents for service of process in Louisiana; and a

substantial part of the events and omissions giving rise to Plaintiff's causes of action occurred in

this federal judicial district, the Western District of Louisiana.
               Case 2:19-cv-12851 Document 1 Filed 09/27/19 Page 4 of 23



         12.     Venue is proper under 28 U.S.C. §1391 because a substantial part of the events or

omissions giving rise to the claims occurred and/or emanated from this District, and Defendant

has caused harm in this District.



                                    FACTUAL ALLEGATIONS



Plaintiff’s Military Service

         13.     Plaintiff enlisted in the United States Marine Corp in 1993 and transitioned to the

United States Army where he became a certified weapons instructor and achieved the rank of

Sargent prior to his honorable discharge in 2010.

         14.     Before joining the military, Plaintiff had no signs or symptoms of hearing loss,

nor other ear- or hearing-related injuries.

         15.     Plaintiff was first provided the standard issue, dual-ended 3M Combat Arms™

Earplugs prior to his deployment t for use during pre-deployment training, and during subsequent

his deployment to the Middle East.

         16.     Plaintiff wore the dual-ended Combat Arms™ Earplugs while in training for, and

during his deployment, service as a certified weapons instructor and various other combat

roles.
             Case 2:19-cv-12851 Document 1 Filed 09/27/19 Page 5 of 23



       17.        Plaintiff was never instructed to fold back the flanges on the opposite side of use

of the earplug.

       18.          During both his training and deployments, serving as a certified weapons

instructor and various other combat roles, Plaintiff was exposed to loud, high-decibel noises and

explosions, from training exercises prior to and subsequent to deployment.

       20.        Plaintiff continued to wear the defective Combat Arms™ Earplugs for the

remainder of his service, causing injuries to his ears and hearing.

       21.        In 2014, following his discharge Plaintiff was diagnosed with bilateral tinnitus

and hearing loss.




Aearo’s Combat Arms™ Earplugs


       22.        Aearo Technologies was the global market leader in hearing and eye protection

with its principle place of business in Indianapolis, Indiana.

       23.        Aearo Technologies developed, marketed, and sold the Combat Arms™ Earplug

until being acquired by 3M in 2008 for $1.2 billion. Afterwards, 3M hired Aearo’s employees

and continues to maintain Aearo Technologies LLC as a subsidiary operating unit.

       24.        Post-acquisition, the Combat Arms™ Earplugs have been marketed and sold

under the 3M brand.

       25.        Because 3M acquired both the assets and liabilities of Aearo, Aearo and 3M are

used interchangeably and all allegations against Aearo are directed as a matter of law against

3M.
             Case 2:19-cv-12851 Document 1 Filed 09/27/19 Page 6 of 23



       26.      Aearo developed dual-ended, non-linear (selective attenuation) Combat Arms™

Earplugs for the specific purpose of providing ServiceMembers a single set of earplugs that

provides two options for hearing attenuation depending on how they are worn.




       27.     The Combat Arms™ Earplugs can be worn with the yellow end placed in the ear

— the “open” or “unblocked” position — which Defendants maintain blocks, or at least

significantly reduces, loud impulse sounds commonly associated with military service, while still

allowing Servicemembers to hear quieter noises such as commands spoken by fellow

Servicemembers and/or approaching enemy combatants.

       28.       Alternatively, Defendants maintain that wearing the Combat Arms™ Earplugs

with the green end placed in the ear — the “closed” or “blocked” position — blocks, or at least

significantly reduces, all sounds, i.e., operate as ordinary earplugs.
             Case 2:19-cv-12851 Document 1 Filed 09/27/19 Page 7 of 23




Indefinite-Quantity Contracts

       29.     Based on the supposed technological design and qualities of the Combat Arms™

Earplugs, won Defendants a series of Indefinite-Quantity Contracts (“IQCs”) to be the exclusive

supplier of selective attenuation earplugs to the U.S. military between 2003 and 2012.

       30.      To win these IQCs, Defendants represented that the Combat Arms™ Earplugs

would meet specific performance criteria established by the U.S. Government as a prerequisite

for bidding on the IQC for earplugs.

       31.     The value and effectiveness of earplugs has been standardized under federal law

through a Noise Reduction Rating (“NRR”).

       32.     The testing and labeling of earplugs — such as the Combat Arms™ Earplugs —

to determine an NRR is governed by federal regulations promulgated by the Environmental

Protection Agency (“EPA”) pursuant to the Noise Control Act, 42 U.S.C. § 4901, et seq.

       33.     Specifically, 40 C.F.R. §211.206-1 provides:

       The value of sound attenuation to be used in the calculation of the Noise
       Reduction Rating must be determined according to the “Method for the
       Measurement of Real-Ear Protection of Hearing Protectors and Physical
       Attenuation of Earmuffs.” This standard is approved as the American National
       Standards Institute Standard (ANSI-STD) S3.19-1974….

       34.     The NRR is supposed to represent the amount of sound attenuation experienced

by a test group under conditions specified by the federal Noise Control Act’s testing

methodology.

       35.      The U.S. military may only purchase earplugs that meet the testing standards

established by the U.S. Army Public Health Command, Army Hearing Program, or equivalent
             Case 2:19-cv-12851 Document 1 Filed 09/27/19 Page 8 of 23



standards that may be established by other branches of the military. Any such standards are tied

to the NRR achieved under the EPA regulations.

       36.       Further, 40 C.F.R. §211.204-4 mandates that specific information accompany

hearing protection devices sold in the United States, including instructions as to the proper

insertion of the earplugs:

       §211.204-4. The following minimum supporting information must accompany
       the device in a manner that insures its availability to the prospective user. In the
       case of bulk packaging and dispensing, such supporting information must be
       affixed to the bulk container or dispenser in the same manner as the label, and in a
       readily visible location.
       …
       §211.204-4(e) Instructions as to the proper insertion or placement of the device.




Aearo Deliberately Falsified Test Results for the Combat Arms™ Earplugs

       37.      At all times, Defendants’ performance representations were false; and Defendants

knew them to be false. In fact, Defendants knew these earplugs were defective and did not work

as they were supposed to as early as 2000, well before Defendants became the exclusive supplier

of selective attenuation earplugs to the U.S. military.

       38.       At all relevant times, the Combat Arms™ Earplugs            had a dangerous design

defect that caused them to imperceptibly loosen in the wearer’s ear, thus allowing damaging

sounds to enter the ear canal around the outside of the earplug. Specifically, the basal edge of the

third flange of the non-inserted end of the earplug is prone to press against some wearers’ ear

canals and fold back to its original shape, thereby loosening the seal in their ear canals

       39.      The symmetrical design of the earplug meant that this design defect would occur

whether a user inserted the earplugs in the blocked or unblocked potion.
             Case 2:19-cv-12851 Document 1 Filed 09/27/19 Page 9 of 23



       40.    Aearo learned of this design defect when it completed testing of the Combat

Arms™ Earplugs.

       41.     In or around January 2000, Aearo began NRR testing on each end of the Combat

Arms™ Earplugs. Rather than use an independent test lab, Aearo performed its testing in-house

at its E-A-RCAL laboratory (also now owned by 3M). Aearo selected 10 test subjects, including

some of its own employees. Aearo’s test protocol involved testing: (1) the subject’s hearing

without an earplug; (2) the subject’s hearing with the open/unblocked (yellow) end of the

Combat Arms™ earplug inserted; and (3) the subject’s hearing with the closed/blocked (green)

end of the Combat Arms™ earplug inserted.

       42.      Aearo’s own employees monitored the test results as the tests were performed,

which allowed them to stop the testing at any point if they were not achieving the desired NRR.

This violated the ANSI S3.19-1974 testing protocol. In fact, Aearo stopped the test of the green

end of the Combat Arms™ Earplug inserted after only 8 of the 10 subjects had been tested. At

that point, the Combat Arms™ Earplugs were failing expectations miserably. Aearo was

expecting to achieve an NRR of 22 with the green end inserted, but in fact was on target to

receive a 10.9 rating based on the experiences of the first eight subjects. These disappointing

results were caused by the design defect described above.

       43.     Despite stopping the test on the green end of the Combat Arms™ Earplug, Aearo

had the remaining two test subjects complete the test with respect to the yellow end of the

Combat Arms™ Earplugs only because Aearo liked the low NRR rating the test was indicating

to that point. After completion, however, testing of the yellow end resulted in an NRR of -2,

which falsely suggested that the earplugs actually amplified sound. Aearo thus knew that the test
              Case 2:19-cv-12851 Document 1 Filed 09/27/19 Page 10 of 23



was inaccurate and needed to be repeated. Instead, Aearo changed the -2 NRR to a 0 NRR, and

used that rating on its labels.

        44.      After prematurely stopping the NRR test of the green end of the Combat Arms

Earplug, Aearo investigated the unfavorable test results and discovered that because the stem of

the earplug was so short, it was difficult to insert the earplug deep enough into the wearer’s ear

canal to obtain a proper fit as required by ANSI S3.19-1974, Section 3.2.3. (See, Acoustical

Society of America Standard Method for the Measurement of Real-Ear Protection of Hearing

Protectors and Physical Attenuation of Earmuffs (ASA STD 1-1975))

        45.      Aearo also discovered that when the green end of the Combat Arms™ Earplug

was inserted into the ear using the standard fitting instructions, the basal edge of the third flange

of the yellow end pressed against the wearer’s ear and folded backward. When the inward

pressure of the earplug was released, the yellow flanges tended to return to their original shape,

thereby loosening the earplug, often imperceptibly to the wearer. And, because the Combat Arms

earplug was symmetrical, this same problem occurred when the earplug was reversed.

        46.      In, or around, February 2000, after the Combat Arms™ Earplugs first failed the

specification testing, Aearo employees rolled back the non-inserted yellow flanges to mitigate

the loosening effect of the defect.

        47.      Aearo manipulated the test protocol by instructing the test subjects to fold the

flanges on the non-inserted end of the earplug back before inserting it into the ear.

        48.      Using the manipulated fitting instructions, Aearo re-tested the green end of the

Combat Arms™ Earplugs starting in February 2000. During this re-test of the green end, test

subjects folded back the yellow flanges of the earplug (essentially elongating the too- short

defective stem to allow them to insert the earplugs deeper into their ears to obtain a proper fit.
             Case 2:19-cv-12851 Document 1 Filed 09/27/19 Page 11 of 23



Because the yellow flanges were folded back, the basal edge of the third flange no longer pressed

against the subject’s ear canal, and thus did not cause the earplug to loosen during the testing.

Using this manipulated test protocol, Aearo achieved a 22 NRR on the green end of the Combat

Arms™ Earplug.

       49.      Due to the symmetrical nature of the Combat Arms™ Earplugs, the design defect

that affected the fit of the green end similarly affected the fit of the yellow end. The fact that

Aearo’s testing of the yellow end resulted in a -2 NRR meant that the earplugs did not provide a

proper fit (as required by ANSI S3.19-1974, Section 3.2.3) between the ear canal of at least some

of the subjects and the earplugs. As a result, some subjects had large standard deviations across

trials on the yellow end test, which suppressed the NRR rating.

       50.      Nevertheless, Aearo did not re-test the yellow end using the manipulated fitting

instructions like it did on the green end, i.e., folding back the flanges on the green end of the

earplug before inserting the yellow end into the ear.

       51.      Aearo did not re-test the yellow end because it knew that it would not be able to

obtain a 0 NRR (much less the facially invalid -2 NRR) and further knew the 0 NRR was a major

selling point to the U.S. military. An accurate NRR for the yellow end, which would have been

higher than 0, would have rendered the Combat Arms™ Earplugs less suitable to the U.S.

military because the military would have known that the earplugs would impair communication.

       52.      Moreover, the defect in the Combat Arms™ Earplugs is more likely to manifest

itself during military activities than in a lab where the NRR tests are performed over the span of

just a few minutes and the head of the test subject remains virtually motionless during the test.

Servicemembers, on the other hand, may wear the earplug for an extended period of time and are

more active than test subjects in a lab.
             Case 2:19-cv-12851 Document 1 Filed 09/27/19 Page 12 of 23



       53.      Because the defect was imperceptible to the wearer, Defendants’ design defect

went undetected for more than a decade by the U.S. military and those who wore them. It is thus

not surprising that hearing damage is now the largest ongoing medical cost the military incurs

each year. (See, David E. Gillespie, Researchers Evaluate True Effects of Hearing Loss for

Soldiers (Dec. 16, 2015), available at http://www.army.mil/article/160050/Researchers_ evaluate

_true_effects_of_hearing_loss for_soldiers/ (last accessed April 18, 2019).)

       54.      The VA thus spends more than $1 billion per year to treat hearing damage

suffered by more than 800,000 Servicemembers. (Id.; see also, Kay Miller, Hearing loss

widespread among post-9/11 veterans, The Center for Public Integrity (Aug. 29, 2013), available

at   http://www.publicintegrity.org/2013/08/29/13283/hearing-loss-widespread-among-post-911-

veterans (last visited April 18, 2019) (“The most-widespread injury for [post-9/11] veterans has

been hearing loss and other auditory complications.... Hearing maladies cost more than $1.4

billion in veterans’ disability payments annually, according to first year 2010 data from the

Hearing Center of Excellence, a part of the Department of Defense.”).)



Defendants’ False Certifications to the U.S. Military

       55.      In 2003, Aearo submitted a bid in response to the U.S. military’s Request for

Proposal (“RFP”) to supply large quantities of Combat Arms™ Earplugs. The RFP required

bidders to certify that the earplugs complied with the Salient Characteristics of Medical

Procurement Item Description (“MPID”) of Solicitation No. SP0200-06-R-4202. In its bid,

Aearo certified the Combat Arms™ Earplugs complied with the Salient Characteristics of MPID,

even though Aearo knew that certification to be false.

       56.     The pertinent Salient Characteristics of MPID in each RFP, in relevant part, were:
             Case 2:19-cv-12851 Document 1 Filed 09/27/19 Page 13 of 23



       2.1.1. Ear plugs shall be designed to provide protection from the impulse noises
       created by military firearms, while allowing the wearer to clearly hear normal
       speech and other quieter sounds, such as voice commands, on the battlefield.

       2.2.2 The sound attenuation of both ends of the ear plugs shall be tested in
       accordance with ANSI S3.19....

       2.4. Workmanship. The ear plugs shall be free from all defects that detract from
       their appearance or impair their serviceability.

       2.5. Instructions. Illustrated instructions explaining the proper use and handling of
       the ear plugs shall be supplied with each unit...

(See, Solicitation No. SP0200-06-R-4202, at 41-42. )

       57.      Aearo k n e w that its test protocol did not comply with ANSI S3.19 but

nevertheless certified that its testing was fully compliant with the U.S. military’s specifications.

       58.      Aearo also falsely certified that it provided accurate “instructions explaining the

proper use and handling of the ear plugs.” Aearo knew when it did so that its own testing had

revealed a design defect that needed modified fitting instructions to ensure a proper fit that

would deliver the promised NRR. At no time did Defendants disclose the modified fitting

instructions to the U.S. military—even after winning the bid.

       59.      Pursuant to Section 2.4 of the MPID, Aearo was required to certify that the “ear

plugs shall be free from all defects that detract from their appearance or impair their

serviceability.” (See, Solicitation No. SP0200-06-R-4202, at 41-42. ) Despite Aearo knowing

since 2000 that its Combat Arms™ Earplugs suffered from a design defect, Aearo certified to the

U.S. military that its earplugs had no defects.

       60.      Based on its facially invalid test results, Aearo falsely reported to the U.S.

military that the yellow end of its Combat Arms™ Earplugs had a 0 NRR, which would allow

ServiceMembers to freely communicate with their fellow ServiceMembers and avoid any

impairment to hear enemy combatants.
               Case 2:19-cv-12851 Document 1 Filed 09/27/19 Page 14 of 23



         61.     Aearo also certified that the green end of its Combat Arms™ Earplugs had a 22

NRR, even though Aearo did not disclose the modified fitting instructions necessary to achieve

the hearing protection afforded by a 22 NRR. (See, Combat Arms™ Earplugs Instructions).

Nothing in these fitting instructions disclosed that it was necessary to fold back the flanges of the

opposite end to ensure a proper fit and achieve the promised NRR. By failing to provide this

disclosure, Aearo falsely overstated the amount of hearing protection afforded by the green end

of the earplug and overstated the benefits of the yellow end of the earplug.

         62.     Based on Aearo’s false representations, its bid was the prevailing bid and Aearo

entered into the first of a series of IQCs later that year making it the exclusive provider of

selective attenuation earplugs to the U.S. military.

         63.      In subsequent years in response to additional RFPs, Defendants re-certified that

the Combat Arms™ Earplugs met the MPID criteria, even though Defendants knew that to be

false.

         64.     In total, the U.S. military purchased enough Combat Arms™ Earplugs to provide

one pair to every Servicemember deployed each year in major foreign engagements from 2003

through 2015. (See, McIlwain, D. Scott, et al., Heritage of Army Audiology and the Road Ahead:

The Army Hearing Program, AMERICAN JOURNAL OF PUBLIC HEALTH, Vol. 98 No. 12

(Dec. 2008)).

         65.      Defendants continued to sell the Combat Arms™ Earplugs to the U.S. military

until late 2015, at which time Defendants discontinued the earplug. (See, Discontinuation: 3M

Combat Arms™ Earplugs Version 2 (Nov. 17, 2015)). Defendants did not recall the earplugs

despite discontinuing them due to the design defect.
              Case 2:19-cv-12851 Document 1 Filed 09/27/19 Page 15 of 23



        66.      Defendants’ misrepresentations about the benefits and protections provided by the

Combat Arms™ Earplugs caused Plaintiff to suffer bilateral tinnitus and assymetric hearing loss

(Right Ear Hearing Loss).

        67.      At all times after 3M’s acquisition of Aearo, 3M knew of, conspired with, and

was complicit in Aearo’s wrongful acts in marketing and selling the Combat Arms™ Earplugs

without disclosing the defect or the modified fitting instructions.




                         TOLLING OF STATUTES OF LIMITATIONS



        68.       Under the Servicemembers Civil Relief Act, the period of Plaintiff’s military

service may not be included in computing any statute of limitations applicable herein. See 50

U.S.C. § 3936.

        69.        Plaintiff could not, by the exercise of reasonable diligence, have discovered

Defendants’ wrongful acts as the cause of his injuries at an earlier time, because, at the time of

these injuries, the cause was unknown to Plaintiff. Plaintiff did not suspect, nor did Plaintiff

have reason to suspect, the cause of these injuries, or the tortious nature of the conduct causing

these injuries, until less than the applicable limitations period prior to the filing of this action.

        70.       Further, the running of the statute of limitations has been tolled by reason of

Defendants’ fraudulent concealment. Through their affirmative misrepresentations and

omissions, Defendants actively concealed from Plaintiff the risks associated with the defects in

the Combat Arms™ Earplugs.

        71.      As a result of D e f e n d a n t s ’ a c t i o n s , Plaintiff was unaware, and could not

reasonably know or have learned, through reasonable diligence, that he had been exposed to the
                Case 2:19-cv-12851 Document 1 Filed 09/27/19 Page 16 of 23



defects and risks alleged herein, and that those defects and risks were the direct and proximate

result of Defendants’ acts and omissions.

          72.      Through Defendants’ affirmative misrepresentations and omissions pertaining to

the s a f e t y and efficacy of the Combat Arms™ Earplugs, Plaintiff was prevented from

discovering this information sooner because Defendants misrepresented and continued to

misrepresent the defective nature of the Combat Arms™ Earplugs.




                                             COUNT I:
                                           NEGLIGENCE


          73.     Plaintiff incorporates by reference the paragraphs above as if fully set forth

herein.

          74.      Defendants each had a duty to use their professional expertise and exercise that

degree of skill and learning ordinarily used under the same or similar business by a person or

entity in Defendants’ business of designing, developing, testing, manufacturing, marketing, and

distributing hearing protection devices.

          75.     Defendants further had a duty to comply with the certifications Defendants made

to the U.S. government about the qualities and performance characteristics of its product, the

Combat Arms™ Earplugs. Plaintiff, a foreseeable user of the product, is among the class of

persons designed to be protected by these regulations and certification standards.

          76.     Defendants breached these duties by failing to exercise the required degree of care

in designing, developing, testing, manufacturing, marketing, and distributing hearing protection

devices in a manner to provide the specified level of hearing protection.
                Case 2:19-cv-12851 Document 1 Filed 09/27/19 Page 17 of 23



          77.        The d a m a g e s   suffered   by   Plaintiff   were   or   should   have   been

reasonably foreseeable to Defendants.

          78.     Plaintiff was damaged by Defendants’ conduct, including but not limited to

damage to his hearing.

          79.     Defendants’ breaches are a direct and proximate cause of the injuries and

damages suffered by Plaintiff in an amount not yet fully determined, but in excess of $75,000,

exclusive of costs and interest. Plaintiff is entitled to recover all damages and any relief at law or

in equity, as a direct and proximate result of Defendants’ conduct.




                                       COUNT II:
                     STRICT PRODUCTS LIABILITY – DESIGN DEFECT
                         And Design Defect under LSA-RS 9:2800.56


          80.      Plaintiff incorporates by reference the paragraphs above as if fully set forth

herein.

          81.      Defendants are the manufacturers and sellers of the defective Combat Arms™

Earplugs.

          82.     The defective Combat Arms™ Earplugs that Defendants manufactured,

distributed, and sold were, at the time they left Defendants’ control, defectively designed in that

the design of the earplug caused it to loosen in the wearer’s ear, which allowed damaging sounds

to enter the ear canal.

          83.     The defective Combat Arms™ Earplugs that Defendants manufactured,

distributed, and sold were, at the time they left Defendants’ control, defective and unreasonably

dangerous for their ordinary and expected use because they did not stop the damaging loud
              Case 2:19-cv-12851 Document 1 Filed 09/27/19 Page 18 of 23



noises of military use that can cause tinnitus, hearing loss, and/or other ear- and hearing-related

injuries.

        84.         The Combat Arms™ Earplugs that Defendants manufactured, distributed, and

sold were, at the time they left Defendants’ control, defective and not reasonably safe for the

intended use.

        85.     Defendants knew of the defects in the Combat Arms™ Earplugs.

        86.         No reasonably prudent manufacturer would design, distribute, and sell an earplug

with the knowledge possessed by Defendants, namely that the stem of the earplug was too short

to fit correctly in many people’s ears and that if not fitted correctly the earplugs would not guard

against loud impulse noises and could cause tinnitus, hearing loss, and/or other ear- and hearing-

related injuries.

        87.         The Combat Arms™ Earplugs that the Defendants manufactured, distributed, and

sold were delivered to Plaintiff without any change in their defective condition and were used by

Plaintiff for the purposes and in a manner normally intended, namely for the protection and

prevention of hearing loss.

        88.          Defendants owed a duty of care to Plaintiff to design, manufacture, and sell

earplugs that met the specified performance criteria and were otherwise fit for use by Service

Members, including plaintiff herein, to protect them from damaging noises typically incurred in

military service. Defendants breached this duty.

        89.         Defendants owed a duty of care to Plaintiff to design and sell earplugs that were

fit for use in military service and that performed according to the specifications that Defendants

certified the Combat Arms™ Earplugs would meet. Defendants breached this duty.
                Case 2:19-cv-12851 Document 1 Filed 09/27/19 Page 19 of 23



          90.     Defendants owed a duty of care to Plaintiff to design and sell earplugs that were

safe when used for their intended purpose; i.e., when in the presence of loud impulse sounds.

Defendants breached this duty.

          91.      Plaintiff suffered injury and damage as a direct and proximate result of the

defective and unreasonably, unsafe, dangerous condition of the Combat Arms™ Earplugs that

the Defendants manufactured, distributed, and sold.




                                      COUNT III:
                 STRICT PRODUCT LIABILITY – INADEQUATE WARNING
                        and Warning Defect Under LSA-RS-9:2800.57


          92.      Plaintiff incorporates by reference the paragraphs above as if fully set forth

herein.

          93.      Defendants are the manufacturers and sellers of the defective Combat Arms™

Earplugs.

          94.     The defective Combat Arms™ Earplugs that Defendants manufactured,

distributed, and sold were, at the time they left Defendants’ control, defective because the

earplugs did not come with adequate warnings, instructions, or labels.

          95.      The Combat Arms™ Earplugs that Defendants manufactured, distributed, and

sold were, at the time they left Defendants’ control, defective because Defendants failed to warn,

failed to provide instructions, and failed to provide an adequate label that included the modified

fitting instructions necessary for the earplug to fit correctly in the wearer’s ear and create the seal

necessary to block out the damaging sounds.
              Case 2:19-cv-12851 Document 1 Filed 09/27/19 Page 20 of 23



       96.       Defendants had a duty to manufacture, design, and sell the Combat Arms™

Earplugs with reasonable and due care for the safety and well-being of wearers, including

Plaintiff. Defendants breached that duty.

       97.      Defendants had a duty to provide adequate warnings and/or instructions to

prevent the risks associated with the Combat Arms™ Earplugs when worn in the ordinary

course. Defendants breached that duty.

       98.       It was foreseeable to Defendants that the Combat Arms™ Earplugs would be

unreasonably dangerous if distributed without the warning regarding the risks of damage to the

ear with an improper fit and/or modified fitting instructions.

       99.        Not only was it foreseeable, it was foreseen by Defendants. During testing,

Defendants discovered that because the stem of the earplug was so short, it was difficult to insert

the earplug deep enough into the wearer’s ear canal to obtain a proper fit.

       100.      Defendants also discovered that when the green end of the Combat Arms™

Earplug was inserted into the ear using the standard fitting instructions, the basal edge of the

third flange of the yellow end pressed against the wearer’s ear and folded backward. When the

inward pressure of the earplug was released, the yellow flanges tended to return to their original

shape, thereby loosening the earplug, often imperceptibly to the wearer. And, because the

Combat Arms™ Earplug was symmetrical, this same problem occurred when the earplug was

reversed.

       101.      Defendants had a post-sale duty to warn of the above alleged, product-related

defects and risks because Defendants knew or reasonably should have known that the Combat

Arms™ Earplugs posed a substantial risk of harm to Service Members, including Plaintiff. A

product manufacturer is liable to Plaintiff for damages proximately caused by a characteristic of
              Case 2:19-cv-12851 Document 1 Filed 09/27/19 Page 21 of 23



the product rendering the product unreasonably dangerous when such damages which arose from

Plaintiff's reasonably anticipated use. A warning or instruction showing how to correctly and

safely use the Combat Arms™ Earplugs could have been effectively communicated to and acted

upon by the Servicemembers to whom a warning or instruction might be provided; and the risk

of harm, including, but not limited to hearing loss in Servicemembers, is sufficiently great to

justify the slight burden of providing a warning or instruction. Defendants breached this duty by

failing to provide a post-sale warning or instruction.

       102.      The Combat Arms™ Earplugs contained no warnings, or in the alternative,

inadequate warnings and/or instructions, as to the risk that the Combat Arms™ Earplugs would

allow damaging sounds to bypass the earplug thereby posing a serious risk to Plaintiff’s hearing

unbeknownst to Plaintiff.

       103.      The warnings and instructions that accompanied the Combat Arms™ Earplugs

failed to provide the level of information that an ordinary wearer would expect when using the

Combat Arms™ Earplugs in a manner reasonably foreseeable to Defendants.

       104.     Had Plaintiff received an adequate warning of the risk of tinnitus, hearing loss,

and/or other ear- and hearing-related injuries, associated with the use of the defective Combat

Arms™ Earplugs, he would have folded back the flange of the opposite end, and thus would not

have suffered hearing loss.

       105.      Additionally, and/or alternatively, had Plaintiff received the modified fitting

instructions that were used by Defendants during testing, and which were not disclosed to

Plaintiff, Plaintiff would have followed the modified fitting instructions to ensure a proper seal to

prevent damaging sounds from entering the ear canal.
                 Case 2:19-cv-12851 Document 1 Filed 09/27/19 Page 22 of 23



          106.      Plaintiff suffered injury and damage as a direct and proximate result of the

Defendants’ failures to warn and/or provide adequate instructions regarding the dangerous

condition of the Combat Arms™ Earplugs that the Defendants manufactured, distributed, and

sold. In the alternative, Defendants failed to provide plaintiff adequate warning despite later

acquired knowledge of the defect after the product left its control.



                               COUNT IV:
            UNREASONABLY DANGEROUS BECAUSE OF NONCONFORMITY
                   TO EXPRESS WARRANTY - LA-RS-9:2800.57


          107.      Plaintiff incorporates by reference the paragraphs above as if fully set forth

herein.

          108.      A product is unreasonably dangerous when it does not conform to an express

warranty made at any time by the manufacturer about the product if the express warranty has

induced the claimant or another person or entity to use the product and the claimant's damage

was proximately caused because the express warranty was untrue.

          109.      The Combat Arms™ Earplugs did not meet the express warranty claimed by

Defendants (as more fully described above). The false claims that the Combat Arms™ Earplugs

met the specifications for prevention of hearing loss induced the wearers, such as Plaintiff herein,

to use the product, and the Plaintiff’s damage was proximately caused by that failure to meet the

warranty.




                                      PRAYER FOR RELIEF
             Case 2:19-cv-12851 Document 1 Filed 09/27/19 Page 23 of 23



        WHEREFORE, Plaintiff requests from Defendants, jointly and severally, compensatory

damages, together with appropriate equitable relief, costs, and attorney’s fees, as follows:


        A.    Award of monetary damages, including compensatory relief, to which Plaintiff is

               entitled at the time of trial in an amount exceeding $75,000, exclusive of costs and

               interest.

        B.    Award of pre- and post-judgment interest.

        C.    Award of Costs

        D.    Award of all such other and further relief as may be available at law or equity and

               may be proper under the circumstances.


                                  DEMAND FOR JURY TRIAL


Plaintiff demands a trial by jury on all issues so triable.




                                               Respectfully submitted:
                                               READY LAW, L.L.C.

                                               /S/ Edward A. Ready
                                               ______________________________
                                               EDWARD A. READY (#32927)
                                               2901 Ridgelake Drive, Suite 205
                                               Metairie, Louisiana 70002
                                               Telephone: (504) 292-7375
                                               Facsimile: (888) 265-8774
                                               eaready@gmail.com
